Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-9 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
4.	Claims 1 and 8 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1, lines 13-14, a “program verify signal generator configured to output a program verify pass signal” is unclear and confusing. How does it relate to a “verify signal generator configured to output a verify pass signal” in claim 1, line 6? See Fig. 1 and Fig. 13A.
Claim 8, lines 7 and 8, a “program verify pass signal” is unclear and confusing. How does it relate to a “outputting a verify pass signal” in claim 8, line 5? See Fig. 1 and Fig. 13A.
Claims 2-7 and 9 are rejected due to the rejections of the parent claim.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 8 and 9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. US Pub. No. 20110216602 (IDS) in view of Ko et al. US Pub. No  20200202963.
	Figs. 1 and 5 and claim 12 of Kim are directed to a method for operating a memory device, including a plurality of planes (blocks, par. 30, Fig. 2), the method comprising: setting an operation mode (in 160) of the memory device to allow a verify operation (par. 58), performed in the plurality of planes, to forcibly pass (claim 12); and outputting a verify pass signal signaling that the verify operation has passed for each of the plurality of planes(S160, Fig. 5, par. 58), wherein, in the outputting of the verify pass signal. 
	Paragraph 63 or 65 of Kim discloses a writing or programming operation but fails to disclose a program verify pass signal, signaling that a program verify operation has passed for each of the plurality of planes, is output when the verify operation is the program verify operation. However, Figs. 7, and Figs. 13A, 13B , and 14 or 21 of Ko disclose a program verify pass signal (S233, par. 156 or 157), signaling that a program verify operation has passed for each of the plurality of planes (S257, par. 160), is output when the verify operation is the program verify operation. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Kim would have the program verify operation has passed for each of the plurality of planes as taught by Ko in order to determine the verify pass or fail for all target program states for each of the plurality of planes (abstract).
Allowable Subject matter
7.	Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having wherein the mode setting component outputs verify pass setting information allowing the verify pass signal to be output for planes performing the verify operation among any planes with already passing the verify operation and a combination of other limitations thereof as recited in claim.
9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827